Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 1 of 19

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

JUSTINA O.,
Plaintiff,
V. 1:20-CV-00177 (JLS)

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

DECISION AND ORDER

 

Plaintiff Justina O.! (“Plaintiff’) brought this action under the Social Security
Act, seeking review of a determination by the Commissioner of Social Security (the
“Commissioner”) that she was not disabled. Dkt. 1. Plaintiff moved for judgment
on the pleadings. Dkt. 9. The Commissioner responded and cross-moved for
judgment on the pleadings. Dkt. 10. Plaintiff replied. Dkt. 11.

For the reasons below, this Court grants Plaintiffs motion in part and denies
the Commissioner's cross-motion.

PROCEDURAL HISTORY
On September 12, 2016, Plaintiff applied for Disability Insurance Benefits

(“DIB”) and protectively applied for Supplemental Security Income (“SSI”), alleging

 

* Pursuant to the Western District of New York’s November 18, 2020 Standing
Order regarding the naming of plaintiffs in Social Security decisions, this Decision
and Order identifies Plaintiff by first name and last initial.
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 2 of 19

her disability began on August 1, 2010. Tr. 14.2 Her claims were initially denied by
the Social Security Administration on December 138, 2016. Id. Plaintiff then filed a
written request for a hearing on January 12, 2017, which took place before an
Administrative Law Judge (“ALJ”) on October 29, 2018. Id. The ALJ issued an
unfavorable decision to Plaintiff on December 11, 2018, confirming that she was not
disabled. Dkt. 9, at 1-2. The Appeals Council denied Plaintiffs request for review
on December 12, 2019. Jd. at 2. Plaintiff then commenced this action. Jd.
LEGAL STANDARDS

I, District Court Review

The scope of review of a disability determination involves two levels of
inquiry. See Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). First, the Court
must “decide whether [the Commissioner] applied the correct legal principles in
making the determination.” Id. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the . . . regulations and in accordance with
the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such

relevant evidence as a reasonable mind might accept as adequate to support a

 

2 Dkt. 6 is the transcript of proceedings before the Social Security Administration.
All references to Dkt. 6 are denoted “Tr. __.”

2
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 3 of 19

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations
and citations omitted). The Court does not “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (internal
quotations and citations omitted). But “the deferential standard of review for
substantial evidence does not apply to the Commissioner's conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if “a reasonable basis
for doubt whether the ALJ applied correct legal principles” exists, applying the
substantial evidence standard to uphold a finding that the claimant was not
disabled “creates an unacceptable risk that a claimant will be deprived of the right

to have her disability determination made according to correct legal principles.”
Johnson, 817 F.2d at 986.
Il. Disability Determination

The ALJ evaluated Plaintiffs claim under the Social Security
Administration’s five-step process for disability determinations. See 20 C.F.R.
§ 416.920(a)(2). At the first step, the ALJ determines whether the claimant
currently is engaged in substantial gainful employment. Id. § 416.920(a)(4)(i). If
so, the claimant is not disabled. fd. If not, the ALJ proceeds to step two. Id.
§ 416.920(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. § 416.920(a)(4)(ii). If there are no severe impairments, the
claimant is not disabled. Id. If there are any severe impairments, the ALJ proceeds

to step three. Id. § 416.920(a)(4).
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 4 of 19

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations. Id. § 416.920(a)(4)Gii). If the claimant’s severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations, the claimant is disabled. Jd. But if the ALJ finds that no severe
impairment or combination of impairments meets or equals any in the regulations,
the ALJ proceeds to step four. Id. § 416.920(a)(4).

As part of step four, the ALJ first determines the claimant’s residual
functional capacity (“RFC”). See id. § 416.920(a)(4)(iv); id. §§ 416.920(d)-(e). The
RFC is a holistic assessment of the claimant that addresses the claimant’s medical
impairments—both severe and non-severe—and evaluates the claimant’s ability to
perform physical or mental work activities on a sustained basis, notwithstanding
limitations for her collective impairments. See id. § 416.945. After determining the
claimant’s RFC, the ALJ completes step four. Id. § 416.920(e). Ifthe claimant can
perform past relevant work, she is not disabled and the analysis ends. Id.

§ 416.920(f). But if the claimant cannot perform past relevant work, the ALJ
proceeds to step five. Id. § 416.920(a)(4)(av); id. § 416.920(f).

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See id. §§ 416.920(a)(4)(v), (g); Bowen. v.
Yuckert, 482 U.S. 137, 146 n.5 (1987). Specifically, the Commissioner must prove

that the claimant “retains a residual functional capacity to perform alternative
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 5 of 19

substantial gainful work which exists in the national economy.” Rosa v. Callahan,
168 F.3d 72, 77 (2d Cir. 1999) (quoting Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir.
1986)).

DISCUSSION
I. The ALJ’s decision

The ALJ analyzed Plaintiffs claims by applying the five-step process outlined
above. At step one, the ALJ found that Plaintiff had not engaged in substantial
gainful activity since August 1, 2010. Tr. 12.

At step two, the ALJ determined that Plaintiff had the following severe
impairments: “degenerative disc disease of the cervical spine, status post cervical
spine fusion, degenerative disc disease of the lumbar spine, chronic right knee pain,
and carpal tunnel syndrome (bilateral wrist and hand pain).” Id. The ALd followed
the Disability Determination Service’s opinion that “the [claimant’s] [mental] health
impairments are non-severe.” Id. at 13.

At step three, the ALJ determined that none of Plaintiffs impairments
“meet[] or medically equal[] the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix 1.” Id. Specifically, the ALJ found that “[t]he
criteria of section 1.04 (disorders of the spine) are unsatisfied.” Id.

At step four, the ALJ determined that Plaintiff had the residual functional

capacity to perform sedentary work. Id. at 13-14.
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 6 of 19

At step five, the ALJ determined that Plaintiff could perform past relevant
work as a debt collector. Id. at 16. Accordingly, the ALJ concluded that Plaintiff is
not disabled. fd. at 18.

II. Analysis

Plaintiff asks the Court to grant her motion for judgment on the pleadings or,
alternatively, to vacate the Commissioner’s decision and remand for a new
administrative hearing. Dkt. 9, at 30. Plaintiff makes four arguments. Jd. at 1.
First, she asserts that the ALJ did not properly consider her mental non-exertional
limitations and failed to apply “the special technique.” Jd. Second, Plaintiff claims
that the ALJ erred at step three by failing to address evidence that “persuasively
shows that the requirements of Listing 1.04A are met.” Jd. Third, Plaintiff argues
that the ALJ’s RFC finding is unsupported by substantial evidence. Fourth, she
argues that the ALJ’s consistency finding is similarly unsupported by substantial
evidence. Id.

For the reasons set forth below, Plaintiffs first argument has merit and, as
such, her motion is granted in part.

A, The ALJ erred by failing to properly consider Plaintiff's mental non-
exertional limitations and by failing to apply the special technique.

At step two, the ALJ determined that Plaintiffs mental health impairments
were non-severe and that she suffered from “mild limitations in all four domains.”
Tr. 13. To support her determination, the ALJ briefly referenced the Disability
Determination Service’s opinion, a psychiatric consultative opinion, and parts of

Plaintiffs testimony from the hearing. Jd.
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 7 of 19

When determining the existence and severity of a claimant’s mental health
impairments, “the Commissioner has promulgated ... regulations... [that] require
application of a ‘special technique’ at the second and third steps of the five-step
framework ... and at each level of administrative review.” Kohler v. Astrue, 546
F.3d 260, 265 (2d Cir. 2008) (citing Schmidt v. Astrue, 496 F.3d 833, 844 n.4 (7th
Cir, 2007), and 20 C.F.R. § 404.1520a(a)). “Failure to apply the correct legal
standard constitutes reversible error,” including the “failure to adhere to the
applicable regulations.” Kohler, 546 F.3d at 265 (citing Pollard v. Halter, 377 F.3d
183, 189 (2d Cir. 2004), and Schaal v. Apfel, 134 F.3d 496, 504-05 (2d Cir. 1998)).

Under the special technique, the ALJ first must determine whether the
claimant has a “medically determinable mental impairment.” 20 C.F.R.

§ 404.1520a(b)(1). “[A] ... mental impairment must be established by objective
medical evidence from an acceptable medical source.” Id. § 404.1521. The ALJ is
required to “specify the symptoms, signs, and laboratory findings that substantiate
the presence of the impairment(s)” and to “document application of the technique in
the decision.” Id. § 404.1520a(b)(1); Id. § 404.1520a(e).

If an impairment is found, the ALJ then must “rate the degree of functional
limitation resulting from the impairment(s)” by applying a five-point scale to four
broad functional areas, or domains, identified as the ability to: (1) understand,
remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. Id. § 404.1520a(c)(8). Per the

regulations, assessment of a claimant’s functional limitations “is a complex and
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 8 of 19

highly individualized process.” Id. § 404.1520a(c)(1). The five-point scale, which
rates the degree of functional limitation from “none” to “extreme,” is used to
determine if the claimant’s mental limitations are severe and, if so, if the claimant’s
medically determinable impairment meets or equals the criteria of a listed mental
disorder. Id. §§ 404.1520a(d)(1)-(2). The ALJ’s written decision must “incorporate
the pertinent findings and conclusions based on the technique . . . [and] show the
significant history, including examination and laboratory findings, and the
functional limitations that were considered in reaching a conclusion about the
severity of the mental impairment(s).” Id. § 404.1520a(e)(4).

Here, the ALJ relied on two medical evaluations in determining that
Plaintiffs mental health impairments were non-severe. Tr. 18. The Disability
Determination Service’s opinion, to which the ALJ “afford[ed] significant weight,”
found that Plaintiff suffered from affective disorders and anxiety disorders. Tr. 84.
In support of this opinion, a psychiatric consultative examiner diagnosed Plaintiff
with “adjustment disorder with depression and anxiety.” Tr. 391.

Based on these evaluations, the ALJ was required to proceed to the next step
of the administrative review process, requiring her to “rate the degree of [Plaintiffs]
functional limitation resulting from the impairment(s).” 20 C.F.R.

§ 404.1520a(b)(2). This step, as mentioned above, involves explicitly rating the
claimant’s functional limitations in four predetermined domains on a five-point

scale. Id. § 404.1520a(c){4).
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 9 of 19

Here, the ALJ merely stated that, “[iJn terms of the paragraph ‘B’ criteria, I
have determined that the claimant has mild limitations in all four domains.”? Tr.
13. The ALJ provided no further analysis on the paragraph B criteria. It is not
clear what specific medical evidence the ALJ relied on in determining that Plaintiff
suffered from mild limitations in each of the four domains besides the Disability
Determination Service’s opinion. See id. That opinion—which the ALJ found to be
“significant and consistent with the medical evidence of record”—noted that
Plaintiff “does not appear to have any evidence of limitations” in completing several
tasks, including the ability to “follow and understand simple directions and
instructions, perform simple tasks independently, [or] maintain a regular
schedule ....” Tr. 89. The opinion also stated that Plaintiff did “appear[] to have
mild limitations in the ability to maintain attention and concentration and perform
complex tasks independently due to difficulties with memory.” Jd. The categories
and assessments in this opinion do not match the paragraph B criteria analysis,
and, thus, are not a substitute for the special technique.

The ALJ’s decision does not reflect a careful consideration of the four
functional domains, much less a detailed application of the five-point scale as
required by the regulations. See 20 C.F.R. § 404.1520a(c),(e); Kohler, 546 F.3d at
266 (“[T]he regulations . . . require the ALJ’s written decision to reflect application

of the technique, and explicitly provide that the decision ‘must include a specific

 

3 The “paragraph ‘B’ criteria” in the Listing of Impairments are identical to the four
broad functional areas, supra, from 20 C.F.R. § 404.1520a(c)(3). See 20 C.F.R. Pt.
404, Subpt. P, App. 1 §§ 12.00E(1)-(4).
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 10 of 19

finding as to the degree of limitation in each of the functional areas described in
paragraph (c) of this section.”) (quoting § 404.1520a(e)(2)).

By itself, the ALJ’s failure to apply the special technique does not constitute
per se reversible error. See Armijo v. Astrue, 385 F. App’x 789, 792 (10th Cir. 2010)
(although the ALJ’s failure to apply the special technique was error, “[w]e may
apply harmless error in the social security context ‘where, based on material the
ALJ did at least consider (just not properly), we could confidently say that no
reasonable administrative factfinder ... could have resolved the factual matter in
any other way.”) (quoting Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004));
Kohler, 546 F.3d at 269 (“While we leave open the possibility that an ALJ’s failure
to adhere to the regulations’ special technique might under other facts be
harmless,” remand is appropriate where the court “can neither identify findings
regarding the degree of [the claimant’s] limitations in each of the four functional
areas nor discern whether the ALJ properly considered all evidence relevant to
those areas.”); see generally Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (applying
the “harmless-error rule” in administrative as well as civil cases) (internal
quotation marks omitted).

This case, however, is distinguishable from Armijo. There, “there was
nothing in the record before the ALJ to suggest that [the claimant’s] depression
caused functional limitations in any of the four broad functional areas.” Id. at 792-
93. Here, the medical record contains multiple references to symptoms of mental

impairments that caused functional limitations, including apparent anxiety,

10
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 11 of 19

depressed mood, poor focus, and mood swings. Tr. 293, 300, 304, 377, 445. She was
referred for counseling and made an appointment with a psychiatrist for anxiety.
Tr. 441, 445. As noted above, the Disability Determination Service concluded that
Plaintiffs mental impairments caused “mild limitations” in her performance of
certain tasks. Tr. 89.

Courts “have not hesitated to remand where an ALJ’s noncompliance with
§ 404.1520a results in an inadequately developed record with respect to the four
functional categories,” Kohler, 546 F.3d at 266-67; thus, the ALJ’s apparent failure
to apply the special technique in evaluating Plaintiffs mental impairments, and to
record doing so in a way that reflects application of the technique, cannot be
considered harmless. See Patterson v. Comm 'r of Soc. Sec., 846 F.3d 656, 662 (4th
Cir. 2017) (“failure to properly document application of the special technique will
rarely ... be harmless because such a failure prevents, or at least substantially
hinders, judicial review.”) (citing, inter alia, Kohler); Jenkins v. Comm ’r of Soc. Sec.,
769 F. Supp. 2d 157, 162 (W -D.N.Y. 2011) (‘the Court is not free to engage in
speculation concerning what the ALJ might have concluded had the technique been
applied in the first instance.”); Faison v. Berryhill, No. 6:16-cv-06055(MAT), 2017
WL 3381055, at *3 (W.D.N.Y. Aug. 5, 2017) (where “remand was necessary because
the ALJ’s failure to adhere to the Regulations frustrated meaningful appellate
review.”).

The ALJ’s failure to document application of the special technique, in light of

the record in this case, requires remand for further proceedings.

11
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 12 of 19

B. The ALJ did not err at step three by failing to address evidence that
persuasively shows the requirements of Listing 1.04A were met.

Regarding her physical impairments, Plaintiff asserts that the ALJ did not
properly consider evidence at step three that “persuasively shows” she met the
requirements of Listing 1.04A concerning disorders of the spine.4 Dkt. 9, at 16.
Specifically, Plaintiff contends that the ALJ’s mere reiteration of the requirements
of the listing and failure to cite evidence in the record supporting her conclusion
that Plaintiffs impairments did not meet the listing warrants remand. Id.

A claimant is deemed disabled at step three if their impairments meet or
medically equal the specific requirements of one or more of the medical listings in
20 C.F.R. Part 404, Subpart P, Appendix 1. Id. § 416.920(a)(4)Gii). At step three,
the ALJ determined that:

The criteria of section 1.04... are unsatisfied as there is
no evidence of nerve root compromise with (A) evidence of
nerve root compression characterized by neuro-anatomic
distribution of pain, limitation of motion of the spine, motor

loss . . . accompanied by sensory or reflex loss and...
positive straight-leg raising test... .

 

4 Listing 1.04A reads as follows:

Disorders of the spine (e.g., herniated nucleus pulposus,
spinal arachnoiditis, spinal stenosis, osteoarthritis,
degenerative disc disease, facet arthritis, vertebral
fracture), resulting in compromise of a nerve root
(including the cauda equina) or the spinal cord. With:

A. Evidence of nerve root compression characterized by
neuro-anatomic distribution of pain, limitation of motion of
the spine, motor loss (atrophy with associated muscle
weakness or muscle weakness) accompanied by sensory or
reflex loss and, if there is involvement of the lower back,
positive straight-leg raising test (sitting and supine)[.]

12
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 13 of 19

Tr. 13. Plaintiff argues that the ALJ did not address evidence that shows that she
met the requirements of Listing 1.04A. Dkt. 9, at 16. This Court disagrees and
concludes that substantial evidence supports the ALJ’s conclusion that Plaintiffs
impairment did not meet the requirements of the listing.

Remand is only appropriate where the Court is “unable to fathom the ALJ’s
rationale in relation to evidence in the record.” Berry v. Schwetker, 675 F.2d 464,
469 (2d Cir. 1982). The burden of proving a medically determinable impairment
rests on the claimant. See Bowen, 482 U.S. at 146 (1987); see also Mathews v.
Eldridge, 424 U.S. 319, 336 (1976) (“In order to establish initial and continued
entitlement to disability benefits,” a claimant “bears a continuing burden of
showing, by means of ‘medically acceptable clinical and laboratory diagnostic
techniques’... that he has a physical or mental impairment”). This burden extends
to all criteria necessary to establish an impairment. Sullivan v. Zebley, 493 U.S.
521, 531 (1990).

Therefore, to satisfy Listing 1.04A and successfully argue that substantial
evidence does not support the ALJ’s determination that Plaintiffs impairments did
not meet or medically equal the listing’s requirements, Plaintiff must prove each of
the following: (1) that she suffers from a disorder of the spine resulting in
compromise of a nerve root or the spinal cord with (2) evidence of nerve root
compression characterized by (a) neuro-anatomic distribution of pain, (b) limitation
of motion of the spine, (c) motor loss accompanied by sensory or reflex loss, and (d)

(since there is involvement of the lower back) positive straight-leg raising test

13
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 14 of 19

(sitting and supine). See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04A; Ramirez
Morales v. Berryhill, No. 6:17-cv-06836-MAT, 2019 WL 1076088, at *4 (W.D.N.Y.
Mar. 7, 2019).

1, Plaintiff suffered from a disorder of the spine that resulted in the
compromise of a nerve root.

The ALJ found that Plaintiff suffered from severe degenerative disc disease
of the cervical spine and lumbar spine. Tr. 12. Additionally, the medical record
shows diagnoses of, and treatment for, lumbosacral radiculopathy and cervical disc
disorder with radiculopathy post-dating Plaintiffs May 2011 spinal surgery. Tr.
342, 353, 445, 453. Radiculopathy is defined as a “[d]isorder of the spinal nerve
roots.” Radiculopathy, Stedmans Medical Dictionary 748650; see Oz v. Lorowitz,
No. 09 Civ. 5532(LAP), 2012 WL 4560460, n. 3 (S.D.N.Y. Sept. 30, 2012) (citing
Radiculopathy, Free Merriam-Webster Dictionary, http://www.merriam-
webster.com/dictionary/radiculopathy (defining radiculopathy as “irritation of or
injury to a nerve root”)). Radiculopathy alone may establish compromise of a nerve
root. See Parks v. Comm’r of Soc. Sec., 1:19-CV-00505 EAW, 2020 WL 3542123
(W.D.N.Y. June 30, 2020); Mosley v. Comm’r of Soc. Sec., 19-CV-201 HBS, 2020 WL
2553016, at *3 (W.D.N.Y. May 20, 2020); Norman v. Astrue, 912 F. Supp. 2d 33, 78
(S.D.N.Y. 2012) (finding that cervical and lumbar radiculopathy evidenced nerve
root compression). Therefore, Plaintiff suffered from multiple disorders of the spine

that resulted in the compromise of her nerve root.

14
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 15 of 19

2, Plaintiff did not provide evidence demonstrating nerve root
compression with (a) neuro-anatomic distribution of pain, (b)
limitation of motion of the spine, (c) motor loss accompanied by
sensory or reflex loss, and (d) (since there is involvement of the
lower back) positive straight-leg raising test (sitting and supine).
While “nerve root compression,” the second requirement of Listing 1.04A,

may be satisfied with a diagnosis of radiculopathy, see Parks, 2020 WL 3542128, at
*4, Plaintiff is incorrect in asserting that “a diagnosis of radiculopathy is
synonymous with nerve root compression.” Dkt. 11, at 2. A claimant “must meet
all of the specified medical criteria.” Sullivan, 493 U.S. at 531. Thus, absent an
express diagnosis of nerve root compression, evidence must establish each of the
criteria noted above that “characterize” nerve root compression. See Sanders v.
Comm of Soc. Sec., 506 F. App’x 74, 76 (2d Cir. 2012) (declining to allow “radicular
symptoms’ to establish nerve root compression where other evidence contradicts

those findings, and the plaintiff cannot establish other listing requirements); 20

C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04A.
The record is replete with references to neuro-anatomically distributed pain.

Tr. 248, 258, 256, 259, 293-99, 300-04, 306, 308-09, 314, 323-37, 345, 357, 362-64,

366-67, 373, 379, 384-85, 393-94, 417-20, 422, 428, 432-33, 445, 493-96.
Furthermore, the listing’s requirement of evidence of neuro-anatomically
distributed pain is generally satisfied by the ongoing diagnoses of radiculopathy (Tr.
342, 353), which “typically causes pain, numbness, or weakness in... part[s] of the

body.” Radiculopathy, Free Merriam-Webster Dictionary, http://merriam-

webster.com/dictionary/radiculopathy.

15
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 16 of 19

Evidence in the record also clearly demonstrates limitation of motion of
Plaintiffs spine both before and after her May 2011 surgery. Tr. 296, 802, 305, 309,
311, 315-22, 323-36, 375-77, 379-84, 395, 429, 433, 441, 445, 449, 453, 457, 461, 464,
467, 493-94.

Additionally, Dr. Hongbiao Liu’s 2016 examination of Plaintiff supports a
finding of positive straight-leg raising test in both the sitting and supine positions.
Tr. 395.

Finally, Plaintiff contends that evidence in the record supports a finding of
“motor loss ([‘demonstrated by’] atrophy with associated muscle weakness or muscle
weakness) accompanied by sensory or reflex loss...” 20 C.F.R. Pt. 404, Subpt. P,
App. 1 § 1.04A; Yeomas v. Colvin, No. 183-CV-6276P, 2015 WL 1021796, at *19
(W.D.N.Y. Mar. 10, 2015). “Inability to walk on the heels or toes, to squat, or to
arise from a squatting position, when appropriate, may be considered evidence of
significant motor loss.” Jd. Pt. 404, Subpt. P, App. 1 § 1.00(%)(1). And “atrophy is
not acceptable as evidence of significant motor loss without circumferential
measurements of both thighs and lower legs .. . at a stated point above and below
the knee... given in inches or centimeters.” Jd. In Dr. Liu’s 2016 examination,
Plaintiff was unable to walk on her heels or toes due to back pain. Tr. 394.
Circumference measuring of Plaintiffs legs was performed on May 21, 2015, which
revealed atrophy. Tr. 321.

While the record is replete with evidence of limited strength or muscle

weakness (Tr. 296, 302, 304, 306, 308-09, 311, 314, 321, 323-36, 378, 420, 453, 493),

16
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 17 of 19

it is unclear how related these symptoms are to Plaintiffs spinal impairment.
Plaintiff also cites findings of numbness and decreased sensation in her extremities
as evidence of sensory or reflex loss. Tr. 293-99, 304, 308, 378, 383, 385, 395, 421-
27. These are similarly unconvincing, especially since the ALJ noted in her decision
that Plaintiff suffers from severe carpal tunnel syndrome, or “bilateral wrist and
hand pain.” Tr. 12. Ultimately, the ALJ’s determination that Plaintiff failed to
prove muscle weakness and sensory or reflex loss caused by her spinal impairment
is supported by substantial evidence.

Despite evidence provided by Plaintiff, the ALJ’s determination that she did
not meet or medically equal the requirements of Listing 1.04A is not unfathomable.
See Berry, 675 F.2d at 469. “It is the plain-tiffs [sic] burden to ‘demonstrate that

29

[his] disability [meets] “all of the specified medical criteria” of a spinal disorder.”
Ryan v. Astrue, 5 F. Supp. 3d 493, 507 (S.D.N.Y. 2014) (quoting Otts v. Comm’ of
Soc. Sec., 249 F. App’x 887, 888 (2d Cir. 2007)). While the ALJ could have, and
probably should have, specified what evidence she used at step three to determine
Plaintiffs impairments did not meet or equal the listing’s requirements, “the
absence of an express rationale does not prevent us from upholding the ALJ’s
determination regarding appellant's claimed listed impairments, since portions of
the ALJ’s decision and evidence before [her] indicate that [her] conclusion was
supported by substantial evidence.” Berry, 675 F.2d at 469. Accordingly, Plaintiff

has not persuasively shown that the requirements of Listing 1.04A are met and that

she should have been declared disabled.

17
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 18 of 19

Ill. Plaintiffs remaining claims

Plaintiff also argues that the ALJ’s RFC finding is unsupported by
substantial evidence, and that the ALJ failed to evaluate properly Plaintiffs
symptoms in light of the evidence in the record. Dkt. 9, at 1. Because this Court
remands for further administrative proceedings for other reasons, these arguments
will not be addressed here. See, e.g., Insalaco v. Comm’ of Soc. Sec., 366 F. Supp.
3d 401, 410 (W.D.N.Y. 2019) (declining to reach additional arguments where the
court had determined remand for further administrative proceedings was
necessary); Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017398, at *10
(N.D.N.Y. Dec. 1, 2016) (same); Morales v. Colvin, No. 18cv06844 (LGS) (DF), 2015
WL 21387776, at *28 (S.D.N.Y. Feb. 10, 2015) (determining that the court need not
reach additional arguments regarding the ALJ’s factual determinations “given that
the ALJ’s analysis may change on these points upon remand”), adopted, 2015 WL

2137776 (S.D.N.Y. May 4, 2015).

18
Case 1:20-cv-00177-JLS Document 13 Filed 07/26/21 Page 19 of 19

CONCLUSION
For the reasons stated above, Plaintiffs motion for judgment on the pleadings
(Dkt. 9) is GRANTED in part, and the Commissioner's cross-motion for judgment
on the pleadings (Dkt. 10) is DENIED. The decision of the Commissioner is
VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this opinion.

SO ORDERED.

Dated: July 26, 2021
Buffalo, New York

 

biti Js —

L. SINATRA, ed
TED STATES 7

19
